Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “302” has been used to designate both peak intensity (see FIG. 3A and paragraph [00113]) and a step (see FIG. 24 and paragraph [00210]); reference character “410” has been used to designate both blocking region (see FIGS. 4A and 4B and paragraphs [00117, 00118]) and output (see FIG. 25 and paragraph [00213]); reference character “300” has been used to designate both intensity (see FIG. 3A and paragraphs [00113, 00114]) and image processing system (see FIG. 28 and paragraph [00248]); reference character 302” has been used to designate both peak intensity (see FIG. 3A and paragraph [00113]) and display device (see FIG. 28 and paragraph [00248]); reference character “303” has been used to designate both center (see FIG. 3B and paragraph [00114]) and memory (see FIG. 28 and paragraph [00248]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “33” (see paragraph [00102]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “800” (see FIG. 8); “900” (see FIG. 9A); “1920” (see FIG. 19B); “S708” (see FIG. 27).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “1001” (see paragraph [00151]) must be amended to --1002-- (see, for example, paragraph [00148]); “1701” must be amended to --1710-- (see, for example, FIGS. 17A and 17B).  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-11, 13-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  although the prior art of record discloses stochastic variations, see, for example, M.D. Smith et al. (NPL, Abstract), Hansen (US 9,213,783, the entire document) and cost function Azpiroz et al. (US 9,310,674, column 23, line 23-50), see, also, the Reasoned Statement in FORM 237, the prior art of record does not disclose, teach, or render obvious, as per claim 1, a method of determining a failure model of a resist process of a patterning process, the method comprising obtaining (i) measured data of a pattern failure related to a feature printed on a substrate based on a range of values of dose, and (ii) image intensity values for the feature via simulating a process model using the range of the dose values; and determining, by a hardware computer fitting the measured data of the pattern failure to a product of the dose values and the image intensity values, the failure model that models a stochastic behavior of spatial fluctuations in the resist; and taking claim 17 as exemplary, a method comprising applying, by a hardware computer, values of dose and image intensity to a failure model to predict a value of a pattern failure, wherein the failure model models a stochastic behavior of spatial fluctuations in resist and is determined from fitting measured data of pattern failure related to a feature printed on a substrate based on a range of values of dose to a product of the dose values and .

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851